Citation Nr: 1710650	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  04-12 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

2.  Entitlement to a rating in excess of 40 percent for a lumbosacral spine disability as of March 30, 2011.  

3.  Entitlement to an effective date earlier than May 19, 2014, for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for lumbosacral spine degenerative disc disease with spondylolisthesis and assigned a 20 percent rating, effective November 7, 1995.  In May 2006, the New York, New York, Regional Office increased the rating for lumbosacral spine degenerative disc disease with spondylolisthesis from 20 percent to 40 percent, effective May 5, 2005.  The Veteran appeared at a January 2007 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In September 2007, the Board remanded the issues of an initial rating for an effective date prior to November 7, 1995, for service connection for lumbosacral spine degenerative disc disease and spondylolisthesis; the initial rating for that disability; and a TDIU to the RO for additional development of the record.  

In April 2013, the RO granted TDIU, effective May 5, 2006.  In January 2015, the RO denied service connection for PTSD.  In February 2016, the Board denied an earlier effective date for service connection for lumbosacral spine degenerative disc disease with spondylolisthesis and ratings in excess of 20 percent prior to May 5, 2006, and in excess of 40 percent as of May 5, 2006, to March 29, 2011, for lumbosacral degenerative disc disease with spondylolisthesis, and remanded the issues of entitlement to service connection for PTSD and a rating in excess of 40 percent for lumbosacral spine degenerative disc disease with spondylolisthesis to the RO for additional development of the record.  

In June 2016, the RO granted service connection for PTSD and assigned a 50 percent rating, effective May 19, 2014.  In July 2016, the Veteran submitted a notice of disagreement with both the effective date and the rating assigned for PTSD.  

In July 2016, the Veteran submitted written contentions which can be reasonably construed as seeking an increased rating for bilateral hearing loss.  Such a written statement is to be considered as a request for a claim application form. 38 C.F.R. § 3.155 (2016).  Appropriate action should be undertaken to address the Veteran's request.


REMAND

In February 2016 Remand instructions, the Board requested that the Veteran be provided a VA spine examination in order to assess the current nature and severity of the service-connected lumbosacral spine degenerative disc disease and spondylolisthesis.  The requested VA examination was conducted in April 2016.  The April 2016 examination report conveys that the Veteran was both diagnosed with L5-S1 degenerative disc disease and found not have intervertebral disc syndrome.  The examiner made no findings as to any incapacitating episodes associated with the lumbosacral spine degenerative disc disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the conflicting examination findings as to the diagnosis of degenerative disc disease and the lack of findings as to any incapacitating episodes associated with the lumbosacral spine disability, the Board finds that further VA spine examination is necessary.  

Additional relevant VA clinical documentation was received into the record in January2017.  The Agency of Original Jurisdiction (AOJ) has not considered the additional relevant evidence. The Board may not consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Appellant.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Clinical documentation dated after January 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has submitted a timely notice of disagreement with both the effective date and initial rating assigned for the service-connected PTSD.  A statement of the case which addresses those issues has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected lumbosacral spine disability since January 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after January 2017.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected lumbosacral spine disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Provide ranges of motion for passive and active motion of the lumbosacral spine.  The examiner should state whether there is any additional loss of lumbosacral spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Note any incapacitating episodes associated with the lumbosacral spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

4.  Issue a statement of the case which addresses the issues of entitlement to an effective date prior to May 19, 2014, for service connection for PTSD and an initial rating in excess of 50 percent for PTSD.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

